Citation Nr: 0833021	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

2.  Entitlement to service connection for disability 
manifested by memory loss, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for disability 
manifested by headaches, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for a right upper 
extremity disability, to include as secondary to residuals of 
right index finger fracture.

6.  Entitlement to service connection for a cervical spine 
disability.

7.  Entitlement to service connection for disability 
manifested by chronic fatigue, to include as due to an 
undiagnosed illness.

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active duty from September 1988 to May 1989 
and again from October 1990 to May 1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO). 

The veteran, his mother and his spouse testified via 
videoconference at a July 2004 Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.  The Board notes that in during the 
July 2004 Board hearing, the veteran withdrew the issue of 
entitlement to an increased rating for residuals of a right 
index finger fracture from appellate status.  See 38 C.F.R. 
§ 20.204 (2007).  

This case was previously before the Board in July 2006 and 
was remanded for additional development.  

The issues of entitlement to service connection for service 
connection for disability manifested by chronic fatigue, to 
include as due to an undiagnosed illness, and entitlement to 
TDIU are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for a lumbar spine 
disability, characterized as lumbar paravertebral myositis, 
in an unappealed rating decision dated in October 1994.   

3.  In an unappealed April 1999 rating decision, the RO 
denied a request to reopen a claim of service connection for 
lumbar paravertebral myositis.  

4.  Evidence received since the April 1999 rating decision 
regarding the veteran's claim for service connection for a 
lumbar spine disability is cumulative to, or redundant of, 
the evidence previously of record and does not raise a 
reasonable possibility of substantiating the claim.

5.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

6.  The veteran is not shown to have any current disability 
manifested by memory loss, or to have had such disability at 
any time during the appeal period.

7.  The veteran's joint pain, currently diagnosed as 
degenerative joint disease, was not exhibited in service or 
within one year after service, and has not been shown to be 
etiologically related to the veteran's service. 

8.  The veteran's headaches, currently diagnosed as 
tensional, muscle contraction type headaches, were not 
exhibited in service and have not been shown to be 
etiologically related to the veteran's service.  

9.  A right shoulder injury in service was acute and resolved 
with no residual disability; the veteran's current right 
upper extremity disability is not etiologically related to 
his service or to his service-connected right index finger 
disability.

10.  A cervical spine disability was not manifested in 
service and arthritis of the cervical spine was not 
manifested in the first post-service year; the veteran's 
current cervical spine disability is not etiologically 
related to his service


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking service connection for a lumbar spine 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for disability manifested by memory 
loss is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Service connection for joint pain, to include as due to 
an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1117, 1118, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2007). 

4.  Service connection for headaches, to include as due to an 
undiagnosed illness, is not warranted. 38 U.S.C.A. §§ 1101, 
1110, 1117, 1118, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2007).

5.  Service connection for a right upper extremity disability 
is not warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2007).

6.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§  1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided herein, the veteran claims 
that his current lumbar spine disorder, headaches, joint 
pain, memory loss, right upper extremity disorder, and 
cervical spine disorder are related to his service in the 
United States Army from September 1988 to May 1989 and again 
from October 1990 to May 1991.  With regard to the back, he 
essentially argues that he injured his back in service while 
lifting an electric generator while stationed in the Persian 
Gulf.  He also claims that he first began experiencing memory 
disturbance in 1998, and headaches during service in 1991.  
With regard to the right shoulder, the veteran contends that 
he injured his right shoulder in service and currently 
suffers from residuals of that injury.  Alternatively, the 
veteran contends that his current right shoulder disorder is 
a result of his service-connected right index finger 
fracture.  With regard to the cervical spine issue, the 
veteran claims that within several months after his discharge 
from service, he began experiencing cervical spine pain. 

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the claims for service connection decided 
herein, the veteran has been advised of VA's duties to notify 
and assist in the development of these claim.  An October 
2002 letter from the RO, prior to the RO's initial 
adjudication of these claims in February 2003, explained what 
the evidence needed to show to substantiate the claims.  It 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The veteran was given ample 
time to respond to this letter or supplement the record.  In 
an August 2006 letter, he was given notice regarding ratings 
and effective dates of awards.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thereafter, the 
claims were readjudicated in May 2008.
 
Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and available 
post-service treatment records.  He has not identified any 
pertinent evidence that remains outstanding.  While he was 
not afforded an examination to obtain an etiology opinion 
with respect to his joint pain (diagnosed as degenerative 
joint disease), the Board concludes that a VA examination is 
not necessary.  Under 38 C.F.R. § 3.159(c)(4), an examination 
or opinion is necessary if the evidence of record is not 
sufficient to decide the issue but: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  As will be discussed 
below, there is no evidence of degenerative joint disease in 
service, no medical evidence of findings of degenerative 
joint disease until many years after the veteran's service 
and no competent (medical) evidence that even suggests there 
may be a nexus between the veteran's current degenerative 
joint disease and his service.  A medical opinion is not 
necessary to decide this claim, as such opinion could not 
establish related disease or injury in service.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
appellant's recitation of medical history).  Under these 
circumstances, an examination for a medical nexus opinion is 
not necessary.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Even the low threshold for a nexus examination under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  

With regard to the claim to reopen decided herein, an August 
2006 letter provided the appellant notice of the evidence 
needed to support his claim, and advised him of his and VA's 
responsibilities in the development of the claim.  He was 
also provided notice of the specific evidence needed to 
reopen the claim seeking service connection for lumbar spine 
disability (see Kent v. Nicholson, 20 Vet. App. 1 (2006)).  
While VCAA notice was not given prior to the rating on 
appeal, the appellant had ample opportunity to respond to the 
notice letter and participate in the adjudicatory/appeal 
process.  He is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred along 
the way.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the August 2006 letter informed the 
appellant of disability rating and effective date criteria.

The appellant's STRs and pertinent post-service treatment 
records have been secured.  Significantly, when an appellant 
seeks to reopen a claim of service connection, the duty to 
assist by arranging for a VA examination or securing a 
medical advisory opinion does not attach unless the claim is 
reopened.  See 38 C.F.R. § 3.159(c)(4)(C).  Evidentiary 
development in this matter is complete to the extent 
possible. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on these claims at this time.

Legal Criteria

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness, or 
from a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C.A. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2011.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Lumbar Spine Disorder

The veteran submitted an original claim for service 
connection for a back disorder in April 1992.  The RO denied 
that claim in an October 1994 rating decision, finding that 
there was no indication of a lumbar spine disorder in service 
and no nexus between his current back disorder and service.  
Although the RO provided notice of the denial, the veteran 
did not initiate an appeal.  Thus, the rating decision of 
October 1994 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

In May 1998 the veteran submitted a second claim for service 
connection for a back disorder.  By rating decision dated in 
April 1999 the RO denied reopening the claim based on the 
veteran's failure to submit new and material evidence 
pertaining to the back disorder.  The RO provided notice of 
the denial in April 1999, but the veteran did not initiate an 
appeal and the rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the April 1999 rating 
decision included the veteran's service treatment records 
(STRs), which show no complaints or findings of a back 
disorder in service, including at the time of separation.  
Specifically, during the veteran's May 1991 separation 
examination the examiner reported a normal spine and on a May 
1991 Report of Medical History the veteran denied "recurrent 
back pain."  The first indication of a back disorder after 
service is an April 1992 VA outpatient treatment report 
showing complaints of back pain and an October 1992 VA 
examination report showing a diagnosis of lumbar 
paravertebral myositis.  

In March 2002 the veteran filed a third claim of service 
connection for a back disorder.  Generally, a claim which has 
been denied may not thereafter be reopened and allowed based 
on the same record.  38 U.S.C.A. § 7105.  However, under 
38 U.S.C.A. § 5108, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in April 1999 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denials in October 1994 and April 1999, 
was that there was no medical evidence linking the veteran's 
current back disorder to service.  

The evidence received since the April 1999 denial consists of 
VA outpatient treatment records showing treatment for the 
veteran's back disorder.  These newly submitted treatment 
records do not indicate that the veteran's current back 
disorder was incurred in or aggravated by his military 
service.  As this evidence does not relate (positively) to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  Moreover, the veteran's 
contentions and hearing testimony, no medical or other 
competent evidence was submitted to support these arguments.  
The veteran is a layperson, and lacks medical training and 
expertise to render a competent opinion on a matter, such as 
the relationship between a current disability and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a lumbar spine disability are not met.

Disability Manifested by Memory Loss

The veteran's STRs, including his May 1991 separation 
examination, are silent for complaints or findings related to 
memory loss.

On VA examination in October 1995, the veteran complained of 
easily forgetting things. On examination, no cognitive 
problems were found.  The examiner also noted that memory 
loss was not evident during the interview and examination.  

A February 2007 VA neurological examination report notes no 
evidence of memory loss on examination.

An April 2008 VA neurological examination report notes the 
veteran's complaints of memory loss.  The examiner noted that 
such memory loss could not be confirmed by clinical 
examination.

After reviewing the evidence of record, the Board finds that 
service connection for disability manifested by memory loss, 
to include as due to undiagnosed illness, is not warranted.

As previously noted, the veteran's STRs are silent for any 
evidence of memory loss.  Furthermore, the salient point to 
be made is that there is no medical or other objective 
evidence of the existence of a current diagnosis of 
disability manifested by memory loss or signs of symptoms of 
such disability.  No objective findings of memory loss are 
shown in the evidence of record (see February 2007 VA 
examination report).  In the absence of competent evidence of 
a current disability, there is no basis for a grant of 
service connection.

For these reasons, the claim for service connection for 
disability manifested by memory loss must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
does not apply.  

Disability Manifested by Joint Pain

The veteran's STRs show complaints of right shoulder pain in 
December 1988 and a fractured right distal index finger in 
April 1991.  During the veteran's separation examination in 
May 1991 the examiner noted normal upper and lower 
extremities (with the exception of the right distal finger 
fracture).  There is no evidence of arthritis during service.      

An October 1992 orthopedic VA examination shows complaints of 
back and right hand pain.  In a December 2002 report a VA 
examiner indicated that the veteran may have fibromyalgia but 
stated that she was not a specialist and could not make such 
a diagnosis.  VA outpatient treatment reports also ongoing 
show complaints of joint pain.  The first indication of 
arthritis is a December 2000 bone scan which notes 
degenerative changes of the hands, wrists and knees.           

Initially, the Board notes that the veteran has been awarded 
service connection for the residuals of the right distal 
finger injury.  Moreover, the veterans complaints of lumbar 
spine, cervical spine and right upper extremity pain are the 
subjects of separate issues considered by the Board in this 
decision.

Service connection is not warranted for the veteran's joint 
pain on a presumptive basis (as a qualifying chronic 
disability resulting from an undiagnosed illness under 38 
U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317) because the 
disorder has been attributed to a known clinical diagnosis 
(degenerative joint disease).

With respect to direct service connection, the record does 
not show that degenerative joint disease was manifested in 
service or in the veteran's first year post-service.  
Accordingly, service connection for such disease on the basis 
that it became manifest in service and persisted, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  Nor 
is there any medical opinion in the record that directly 
relates the veteran's degenerative joint disease to service 
or to any event therein.  

The evidence of a nexus between the veteran's joint pain and 
his military service is limited to the statements provided by 
the veteran for compensation purposes.  The veteran may 
sincerely believe that his claimed disability is related to 
service, but as a layperson, he is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable in this case because the preponderance of the 
evidence is against the claim.

Disability Manifested by Headaches

The veteran's STRs, including a May 1991 separation 
examination, are negative for complaints or findings of 
headaches.  

An October 1992 general VA examination shows an unremarkable 
neurological system  The veteran first reported headaches in 
October 1995.  With regard to the headaches, the veteran 
reported pain in the occipital region for the past year.  He 
was subsequently treated for headaches in 2001.  A June 
magnetic resonance imaging (MRI) scan of the brain was 
normal.  A July 2002 VA outpatient treatment report shows an 
assessment of daily chronic tension headaches, most likely 
musculoskeletal in origin.  An October 2002 VA outpatient 
treatment report notes that the headaches are unassociated 
with neurologic symptoms.  

In a February 2007 VA neurological examination report the 
examiner noted that the veteran's STRs, including his May 
1991 separation examination, are negative for headaches.  The 
examiner noted that the veteran first complained of headaches 
in October 1995.  The examiner also noted that the veteran 
was referred to a neurologist for an evaluation of his 
headaches in December 1996.  The impression was mixed type 
headaches.  The examiner diagnosed the veteran with 
tensional, muscle contraction type headaches by description 
with chronological history and clinical features as 
described.    

In an April 2008 neurological VA examination report the 
examiner noted that the veteran's STRs are silent for 
complaints of headaches and that there is no evidence of 
headaches for one year after service.  For these reasons, the 
examiner stated that he could not link the veteran's current 
headaches to service without resort to mere speculation.          

Service connection is not warranted for the veteran's 
headaches on a presumptive basis (as a qualifying chronic 
disability resulting from an undiagnosed illness under 38 
U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317) because the 
disorder has been attributed to a known clinical diagnosis 
(tensional, muscle contraction type headaches).

With respect to direct service connection, the record does 
not show that headaches were manifested in service.  
Accordingly, service connection for such disease on the basis 
that it became manifest in service and persisted is not 
warranted.  Nor is there any medical opinion in the record 
that directly relates the veteran's headaches to service or 
to any event therein.  In fact, after reviewing the veteran's 
claims file, the April 2008 VA examiner essentially stated 
that he was unable to relate the veteran's current headaches 
to his military service.  There is no medical opinion of 
record to the contrary.

The evidence of a nexus between the veteran's headaches and 
his military service is limited to the statements provided by 
the veteran for compensation purposes.  The veteran may 
sincerely believe that his claimed disability is related to 
service, but as a layperson, he is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable in this case because the preponderance of the 
evidence is against the claim.

Right Upper Extremity Disability

The veteran contends that he injured his right shoulder in 
service and currently suffers from residuals of that injury.  
Alternatively, the veteran contends that his current right 
shoulder disorder is a result of his service-connected right 
index finger fracture.

STRs show that the veteran complained of right shoulder pain 
after doing push-ups in December 1988.  The impression was 
deltoid muscle strain.  The veteran's May 1991 separation 
examination shows normal upper extremities with the exception 
of the veteran's right index finger fracture.  Also in the 
veteran's May 1991 Report of Medical History the veteran 
denied "painful or 'trick' shoulder or elbow."  

The veteran was afforded VA examinations in February 2007 and 
April 2008.  The February 2007 VA examiner noted the 
veteran's history of a right shoulder injury in service.  
Upon physical examination he diagnosed the veteran with right 
shoulder bicep tendonitis.    

During the April 2008 VA examination the examiner noted the 
veteran's December 1988 in-service injury to the right 
shoulder.  He also noted a February 1997 VA physical therapy 
evaluation wherein the therapist described an "inability to 
perform shoulder activities" but did not specify which 
shoulder.  Around 2000 the veteran was treated for left, not 
right, rotator cuff tendonitis.  There is also evidence of 
left, not right, rotator cuff tendonitis reported in an 
August 2001 psychiatric examination.  Finally, the examiner 
noted that the veteran was recently seen for right shoulder 
pain, for which physical therapy was recommended.  The 
examiner opined that the veteran's current right shoulder 
bicipital tendonitis is not directly or proximately caused by 
the veteran's active duty service, nor was it proximately due 
to, or was aggravated by, the veteran's service-connected 
residuals of right index finger fracture.  The examiner noted 
that the veteran's right shoulder injury described in the 
service medical records was treated with oral medication and 
resolved.  The examiner opined that although the veteran's 
service-connected right index finger and right shoulder 
tendonitis are in the same extremity (right upper extremity) 
there is no relation between the service-connected index 
finger disability and the right shoulder disability; they are 
two different conditions.  Also, his current right shoulder 
disorder is not aggravated by his service-connected right 
index finger fracture.  

Upon review of the evidence, the Board notes that although 
the veteran did complain of right shoulder pain, caused by 
push-ups, in December 1988, no residual disability was noted 
in subsequent STRs, to include a May 1991 separation 
examination report.  Furthermore, there is no post-service 
medical evidence of a right upper extremity disability until 
a 2007 diagnosis of tendonitis, nearly 16 years after the 
veteran's discharge.  Moreover, the evidence of record does 
not include any medical opinion that any current right upper 
extremity disability is related to the veteran's service.  In 
fact, the April 2008 VA examiner opined that the veteran's 
current right shoulder bicipital tendonitis is not directly 
or proximately caused by his service.  There is no competent 
(medical) opinion to the contrary.

The Board has also considered the veteran's statements to the 
effect that his current right upper extremity disability was 
caused by her service-connected right index finger 
disability.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu, supra.  The April 2008 VA examiner 
specifically opined that the veteran's current right shoulder 
disorder is not related to (not caused or aggravated by) his 
December 1988 in-service injury or to the veteran's service-
connected right index finger disorder.   There is no 
competent (medical) evidence to the contrary.  Therefore, 
service connection for a right upper extremity disability as 
secondary to a service connected right index finger 
disability is also not warranted.  
The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is clearly 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).



Cervical Spine Disability

The veteran's STRs are negative for complaints or findings of 
a cervical spine disability.  At separation in May 1991, 
clinical evaluation of the neck and spine was normal; he 
denied "recurrent back pain" on his May 1991 Report of 
Medical History.  

An October 1992 VA examination report is negative for 
complaints or findings of a cervical spine disability.

VA outpatient treatment reports dated from April 1997 to 
December 1998 note the veteran's complaints of neck pain.  An 
X-ray was performed at that time but it did not show any 
significant degenerative changes.  A subsequent X-ray report 
dated in March 2000 shows straightening of the cervical 
lordosis, suggestive of paravertebral muscle spasm.  Minimal 
degenerative changes were noted.  The impression was minimal 
degenerative cervical spondylosis.

An October 2002 VA outpatient treatment recode notes the 
veteran's complaints of neck pain.  The veteran reported that 
he hurt his neck after lifting his baby.

The veteran was afforded a VA examination in February 2007.  
The impression was intervertebral disk desiccation with 
intervertebral disk bulges.  The examiner opined that it was 
less likely than not that the veteran's cervical spine 
disorder is related to service and noted that there was no 
evidence of cervical pain complaints during military service 
or within one year of discharge.     

Upon review of the evidence, the Board notes that the record 
does not contain any evidence that arthritis of the cervical 
spine was manifested in the veteran's first post-service 
year.  Consequently, service connection on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.

Moreover, there is no medical or contemporaneous lay evidence 
showing a diagnosis of a cervical spine disability in 
service.  There is no post-service medical evidence of a 
cervical spine disability until 1997, nearly six years after 
the veteran's discharge.

Regarding the etiology of his current cervical spine 
disability, the February 2007 VA medical opinion is clearly 
against the veteran's claim.  The VA physician opined that 
the veteran's current cervical spine disability is not 
related to his military service.  The Board finds this 
opinion persuasive because it is based on a review of the 
veteran's pertinent history.  Notably, the physician 
explained the reasons for the conclusion, including that 
there was no documentation of a cervical spine disability 
during his military service.  There is no medical opinion of 
record to the contrary.  Consequently, service connection for 
a cervical spine disability on the basis that such disability 
was incurred in service, and has persisted, is not warranted.

The Board has considered the veteran's statements to the 
effect that his current cervical spine disability is related 
to his military service.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu, supra.  

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is clearly 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

The appeal seeking to reopen a claim of service connection 
for a lumbar spine disability is denied.

Service connection for disability manifested by memory loss, 
to include as due to an undiagnosed illness, is denied.

Service connection for disability manifested by joint pain, 
to include as due to an undiagnosed illness, is denied.

Service connection for disability manifested by headaches, to 
include as due to undiagnosed illness, is denied.

Service connection for a right upper extremity disability, to 
include as secondary to residuals of service-connected right 
index finger fracture, is denied.

Service connection for a cervical spine disability is denied.


REMAND

Regarding the claim of service connection for chronic 
fatigue, the Board notes that chronic fatigue syndrome (CFS) 
has been defined as "medically unexplained chronic 
multisymptom illnesses" by VA.  See 38 C.F.R. § 3.317.  The 
Board notes that the veteran underwent VA examinations on 
several occasions; specifically, the February 2007 VA 
examiner diagnosed the veteran with CFS but the February 2008 
VA examiner found that found that he could not resolve the 
matter without resorting to mere speculation.  In this 
regard, a diagnosis of CFS for VA purposes requires: (1) the 
new onset of debilitating fatigue severe enough to reduce 
daily activity to less than 50 percent of the usual level for 
at least six months; (2) the exclusion, by history, physical 
examination, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms; and (3) six or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) non-exudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, 
(ix) neuropsychologic symptoms, and (x) sleep disturbance.  
38 C.F.R. § 4.88a.  Given the current level of symptoms 
experienced by the veteran as described in various statements 
in the record, the Board finds that the veteran should be 
scheduled for an additional VA examination that addresses the 
unique constellation of symptoms incident to CFS and 
determines whether such diagnosis is appropriate with regard 
to the veteran.  

The claim seeking TDIU is inextricably intertwined with the 
claim of service connection for chronic fatigue.  Hence, 
adjudication of the TDIU claim must be deferred pending 
resolution of that claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
physician to determine whether a 
diagnosis of CFS is appropriate.  He 
should be properly notified of the 
examination and of the consequences of a 
failure to appear.  His claims file must 
be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary to 
establish or rule out the diagnosis 
should be completed.  The examiner must 
specifically determine whether or not the 
veteran has CFS.

The examiner should note that VA has 
specific requirements for a diagnosis of 
CFS, to specifically include: (1) new 
onset of debilitating fatigue severe 
enough to reduce daily activity to less 
than 50 percent of the usual level for at 
least six months; and (2) the exclusion, 
by history, physical  examination, and 
laboratory tests, of all other clinical 
conditions that may produce similar 
symptoms; and (3) six or more of the 
following: acute onset of the condition, 
low grade fever, nonexudative 
pharyngitis, palpable or tender cervical 
or axillary lymph nodes, generalized 
muscle aches or weakness, fatigue lasting 
24 hours or longer after exercise.  See 
38 C.F.R. § 4.88a.  

The examiner must explain the rationale 
for the opinion.

2.  The RO should undertake any other 
development it determines to be 
warranted.  Then the RO should re-
adjudicate the claims of service 
connection for chronic fatigue and TDIU.  
If any claim remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


